Case 1:19-cv-24821-AMC Document 169 Entered on FLSD Docket 12/04/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                             Case No.1:19-cv-24821-CANNON/LOUIS


     MARINE DEPOT INTERNATIONAL, INC.,


                    Plaintiff,

     vs.

     JAMES RIVER GROUP, INC.,

                 Defendant.
     ______________________________________/

                                 ORDER ON DISCOVERY DISPUTES

           THIS MATTER is before the Court upon Plaintiff Marine Depot International, Inc.’s

    Notice of Hearing on Discovery Disputes (ECF No. 164). A hearing was conducted on December

    3, 2020, and the noticed disputes were disposed of in open court. This Order memorializes but does

    not modify the rulings made in open court.

           Defendant is ordered to produce documents responsive to subsections (b), (c), and (d) of

    Request No. 1 of Plaintiff’s Fifth Request for Production. However, the responsive documents to

    be produced are limited to the period of one year prior to Adarshvir Singh’s termination. The

    Court finds that such documents may be relevant to the witness’s motivation to falsely support

    his brother’s claims on behalf of Plaintiff, and Defendant’s intended impeachment of Mr. Singh

    on the basis of the circumstances of his termination. However, Plaintiff’s request to compel the

    production of documents responsive to subsection (a) of Request No. 1 of Plaintiff’s Fifth

    Request for Production is denied.

           Defendant is further ordered to produce documents responsive to Request No. 2 of

    Plaintiff’s Sixth Request for Production. Evidence that Defendant set aside a reserve to purchase

                                                   1
Case 1:19-cv-24821-AMC Document 169 Entered on FLSD Docket 12/04/2020 Page 2 of 2




    Ayassure would be relevant to intent and planning to purchase Ayassure as alleged.

           Defendant must produce the above ordered documents on a rolling basis by no later than

    December 14, 2020.

           Plaintiff’s remaining requests to compel are denied, specifically, requests to compel the

    production of documents responsive to Request No. 5 of Plaintiff’s Fifth Request for Production

    and Request Nos. 1 and 3 of Plaintiff’s Sixth Request for Production. The relevance proffered for

    seeking the documents in these Requests is marginal, at best, and the burden of conducting the

    search anticipated to locate responsive documents vastly outweighs the need in this case.

    Accordingly, Defendant’s objections to these Requests were sustained.

           The Court further finds, pursuant to Fed. R. Civ. P. 37(a)(5)(A)(ii), that no award of

    fees is warranted. Defendant’s objections to Plaintiff’s requests were substantially justified,

    though overruled in part.

           DONE and ORDERED in Miami, Florida this 4th day of December, 2020.



                                                       ________________________________
                                                       LAUREN F. LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
